                               The motions to seal, ECF Nos. 345,         HUNTON ANDREWS KURTH LLP
                               349 & 351, are granted temporarily.        200 PARK AVENUE
                                                                          NEW YORK, NY 10166-0005
                               The Court will assess whether to
                               keep the materials at issue sealed or      TEL 212 • 309 • 1000
                               redacted when deciding the                 FAX 212 • 309 • 1100

                               underlying motions. The Clerk of
                               Court is directed to terminate ECF         BRIAN V. OTERO
                               Nos. 345, 349, and 351. SO                 DIRECT DIAL: 212 • 309 • 1020
                                                                          EMAIL: botero@HuntonAK.com
                               ORDERED.
December 6, 2019                                                          FILE NO: 075414.0000064



Via ECF

Hon. Jesse M. Furman
Southern District of New York
40 Centre Street, Room 2202
                                                December 9, 2019
New York, NY 10007

Re:     Homeward Residential Inc. v. Sand Canyon Corporation
        Index No.: 12-cv-5067 (JMF) (JLC)

Your Honor:

        Pursuant to the Court’s Electronic Case Filing Rules & Instructions § 6 and Your
Honor’s Individual Practices for filing redacted materials, Plaintiff Homeward Residential,
Inc., respectfully seeks leave to file under seal certain materials in connection with its Motion
to Exclude Certain Testimony from Defendant’s Experts (the “Confidential Materials”), and
to redact from its public filings the Confidential Materials and references thereto. Plaintiff’s
papers are being filed simultaneously.

        The Confidential Materials consist of (i) documents produced by Defendant in the
action, including expert reports, which Defendant has designated “Confidential” and “Highly
Confidential” pursuant to the Protective Order applicable in this case (Dkt. 66), (ii) deposition
testimony that the Parties have designated “Highly Confidential,” and (iii) deposition
testimony that Plaintiff has designated as “Confidential.”

         For these reasons, we respectfully ask that the Court grant Plaintiff’s request for leave
to file the Confidential Materials under seal and to redact the corresponding references in its
memorandum of law.

                                                  Respectfully submitted,

                                                  /s/ Brian V. Otero
                                                  Brian V. Otero
                                                  HUNTON ANDREWS KURTH
                                                  for Plaintiff Homeward Residential, Inc.

         ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
      LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                             www.HuntonAK.com
